Name &Case 5:18-cv-01125-SP Document 112 Filed 11/12/19 Page 1 of 1 Page ID #:2570
       Address:
Susan E. Coleman (SBN 171832)
Carmen M. Aguado (SBN 291941)
BURKE, WILLIAMS & SORENSEN, LLP
444 S. Flower Street, Suite 2400
Los Angeles, CA 90071-2953
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                                            CASE NUMBER:
OMAR ARNOLDO RIVERA MARTINEZ, ET AL.                        5:18-cv-01125-SP
                                             PLAINTIFF(S)
                             v.
                                                                     NOTICE OF MANUAL FILING
THE GEO GROUP, Inc., a Florida corporation, et al.
                                                                          OR LODGING
                                           DEFENDANT(S).
PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually     Filed       Lodged: (List Documents)
Defendants CAMPOS, and DIAZ ("Defendants") will lodge a DVD containing a video recording of the June
12, 2017, incident at Adelanto Detention Facility, which is at issue in this case. The video recording is filed as
Exhibit "F" to the Appendix of Exhibits in support of Defendants' Motion for Summary Judgment filed on
November 12, 2019.




Reason:
          Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:



November 12, 2019                                          /s/ Carmen M. Aguado
Date                                                      Attorney Name
                                                          Carmen M. Aguado
                                                          Attorneys for Defendants
                                                          Party Represented
                                                          THE GEO GROUP, INC., DIAZ, CAMPOS, CITY
                                                          OF ADELANTO
Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).




G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING                    American LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
